EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 21, line 5, the phrase “and or” is amended to read the following: “and/or”

In claim 21, line 9, the phrase “and or” is amended to read the following: “and/or”

In claim 22, line 2, the phrase “and or” is amended to read the following: “and/or”

In claim 23, line 2, the phrase “and or” is amended to read the following: “and/or”

In claim 32, lines 1-2, the phrase “the three-dimensional patient-specific model” is amended to read the following: “a three-dimensional patient specific model”

In claim 34, line 8, the phrase “and or” is amended to read the following: “and/or”

In claim 34, line 13, the phrase “and or” is amended to read the following: “and/or”

In claim 35, line 2, the phrase “and or” is amended to read the following: “and/or”

In claim 36, line 2, the phrase “and or” is amended to read the following: “and/or”

In claim 38, line 6, the phrase “and or” is amended to read the following: “and/or”

In claim 38, line 10, the phrase “and or” is amended to read the following: “and/or”

In claim 39, line 2, the phrase “and or” is amended to read the following: “and/or”



REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:  Claims 21-40 are allowable over prior art references because related references do not disclose determining abnormal hemodynamic conditions as recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jarverud et al. (US 20130325359) discloses assessing hemodynamic status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIchael Neff can be reached on (571)-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        June 14, 2022